Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

The rejection of claim 10 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Claims 1, 9-10, are amended.
Claims 11-14, 18, 20 are cancelled. 
Claims 1-10, 15-17, 19, 21-25 are being considered on the merits.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15-17 and 19, 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chibeu et al. (Int. J. Food Microbiol. 167: 208-214 (2013), hereinafter R1) in view of Glabe et al. (US 6,329,003, hereinafter R2)

Amended claim 1 is limited to a method of controlling bacterial contamination of a food product by administering an effective amount of a bacteriophage and an effective amount of an acetic acid in a buffered aqueous solution, comprising 5%-20% acetate, to reduce the number of bacteria in said food product.  
Claims 1, 2, 3, 4, 5, 6, 7, 8, 23 - R1 discloses the effectiveness of the commercially available anti-listeria phage preparation LISTEX P100 in reducing Listeria monocytogenes on ready-to-eat (RTE) roast beef and cooked turkey in the presence or absence of the chemical antimicrobials potassium lactate and sodium diacetate. 
Claim 2, 3, 4, 5, 15, 17, 19, 22 - Sliced RTE meat cores at 4-10C are incubated with cold-adapted L. monocytogenes at 10^3 CFU/cm^2. LISTEX P100 is applied at 10^7 PFU/cm^2. 
LISTEX P100 is effective during incubation at 4C with initial reduction of L. monocytogenes of 2.1 log CFU/cm^2 and 1.7 log CFU/cm^2; respectively for cooked turkey and roast beef without chemical antimicrobials. The study shows that LISTEX P100 causes an initial reduction of L. monocytogenes numbers and can be an enhancement to the safety of RTE meats when used in combination with chemical antimicrobials. (Abstract). 
Claim 24 - R1 discloses the use of Bacteriophage LISTEX P100 in SM butter. (Materials and methods). The same bacteriophage has been used in the instant case. 
Claim 16 -R1 discloses the use of 2.8% K-lactate in cooked turkey, 0.2% sodium diacetate in roast beef. The combination of salts used in roast beef is 2.8% lactate and 0.2% diacetate. (Materials and methods, Deli meats)
R1 discloses Bacteriophage P100 in combination with lactate and diacetate to be the most effective treatment of RTE meats for controlling L. monocytogenes during 28 days of incubation. (Fig. 2, A, B).
R1 discloses that similar to the cooked turkey containing potassium lactate, in the roast beef containing potassium lactate and sodium diacetate, a significant additive effect was found between phage and antimicrobials as detected by their interaction in statistical analysis (analysis of variance). (page 212, 3.3. Growth of L. monocytogenes, par. 2, last sentence., page 213 Discussion, par. 2)
R1 discloses that during the 28-day storage period of the cooked turkey and roast beef samples, Bacteriophage LESTEX P100 was stable and the infective particle numbers remained the same as the initial numbers. (page 213, Discussion, par. 2)
R1 discloses that phages such as LISTEX P100 in the presence of chemical inhibitors potassium lactate and sodium diacetate provide an effective combination to improve the safety of roast been and cooked turkey contaminated with L. monocytogenes. (page 213, Conclusion)
Claims 9, 10 and 16 are limited to the method of application of the antimicrobial compositions comprising bacteriophage and chemical preservatives to the surface of food products by spraying the antimicrobial composition onto the surface of food products. 
R1 discloses the application of antimicrobial compositions to the surface of food products, however, R1 is silent to an effective amount of acetic acid in a buffered aqueous solution comprising 5%-20% acetate. R1 is also silent to a spray process for applying the composition to the surface of food products. 
R2 discloses a method of coating the surface of meat (poultry) using a solution of sodium diacetate. The amount of sodium diacetate present in the product depends on the degree of pathogenic bacterial contamination of chicken meat. The sodium diacetate is included in each case in sufficient quantity to preserve the meat from growth of all pathogenic bacteria of the order and species Salmonella, E. coli, and campylobacter. (Abstract).
R2 discloses preparation of sodium diacetate solution comprising sodium diacetate in the range 10%-20%. (col. 5, Preparation of sodium diacetate solution)
It is noted that sodium diacetate is a complex of sodium acetate and acetic acid in a ratio of 2:1. A 20% solution of sodium diacetate in water comprises 13.33% sodium acetate and 6.33% acetic acid. A 10% solution of sodium diacetate in water comprises 6.33% sodium acetate and 3.33% acetic acid. Therefore, depending on the concentration of the sodium diacetate in water, the buffered solution (acetic acid +sodium acetate) comprises 6.33%-13.33% sodium acetate. This range clearly overlaps the 5%-20% sodium acetate as presently claimed. 
Furthermore, R2 teaches that the concentration of sodium diacetate may vary from 5-40% to accommodate mechanical spraying devices used to apply the sodium diacetate solution to chicken meat. (col. 5, para. below the Table)
However, while R1 uses potassium lactate in combination with sodium diacetate, using a higher concentration of sodium diacetate would have provided a stronger inhibitory action while discounting the potassium lactate advantageously. 
Claims 16, 25 - R2 discloses that spraying the sodium diacetate solution on to the chicken meat is easily accomplished. Dipping the meat into the solution or brushing the meat with the solution are also practical methods of applying the solution onto the surface of meat. (Col. 5, Application of sodium diacetate, para. 2)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1’s method by replacing the combination of potassium lactate and sodium diacetate with a higher concentration of sodium diacetate as motivated by R2. A composition comprising the bacteriophage and sodium diacetate would have offered a more economical and practical solution to the problem of preserving RTE foodstuffs.  Furthermore, spraying of a composition including both the bacteriophage and the sodium diacetate and/or simultaneously spraying the bacteriophage and the sodium diacetate solution from two different nozzles would have been well within one’s ordinary skill in the art. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in applying the antimicrobial compositions onto the surface of food products. 
Response to Arguments
	In light of the new ground of rejection, Applicant’s arguments are moot. 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,685,697 discloses bacteriophage having lytic activity against Listeria.
US 20110028550 discloses controlling Listeria using acetic acid and/or salts thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791